DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application AU 2018900629, however the present application does not properly claim priority to the submitted foreign application, but rather claimed priority to a New Zealand priority document. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time 

Claim Objections
Claim 21 is objected to because it depends from claim 17, which has been canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 36-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 10, lines 3-7, are confusing when the qualifier of “of the upper part” on line 6 is included; 

Claims 37-38, are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett (US 2004/0195898).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (Currently Amended) A seating support for a seat base, the seating support comprising a posterior portion (comprising sections 27 and 29 in Figure 1 and section 205 in Figure 6) for receiving a user’s posterior thereon, a first thigh support for receiving one of the user’s thighs thereon and a second thigh support for receiving the other of the user’s thighs thereon (thigh supports comprising sections 41 shown in Figure 1 and 211 in Figure 6), wherein each thigh support is connected to the posterior portion via a multi-directional connection that allows the position of each thigh support to be independently adjustable (the material in regions surrounding seams 47 in Figure 1 and the material in regions surrounding seams 207 in Figure 6), such that each thigh support is:

pivotable externally away from the other thigh support to form an abducted position (although functionally recited only, the material in these regions permits the external pivoting of each thigh support independently); and 
wherein the first thigh support is pivotable externally away from the second thigh support and the second thigh support is pivotable internally toward the first thigh support (although functionally recited only, the material in these regions permits the external and internal pivoting of each thigh support independently and relative to each other).

5. (Currently Amended) The seating support of claim 1, wherein the multi-directional connection is a flexible connection that allows the respective thigh support to rotate about an x-axis and a y-axis passing through the flexible connection (where the x and y-axes may be selected in each of the regions surrounding the seams 47 and 207, and the material is of a flexible type that enables rotation about the x and y-axes as functionally recited).

6. (Currently Amended) The seating support of claim 1, wherein each thigh support comprises a front, a rear, an upper part and a lower part, and wherein the upper part connects the thigh support to the posterior portion via the multi-directional connection (the front, rear, upper, and lower parts are readily shown in the figures, and an 
40. (Original) A method of customizing the seating support of claim 1 to suit the needs of an occupant, the method comprising the step of:
c. pivoting at least one thigh support about its respective multi-directional connection to adopt an internally or externally rotated position (although functionally recited only, the cushion of Barrett is capable of the function since the material at the multi-directional connection is a flexible material capable of enabling rotation of the thigh supports in any direction, including internally or externally).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11-12, 15, 25, 27, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2004/0195898) in view of Sprouse (US 2003/0205920).
Barrett provides the details set forth above, including independent thigh supports that each have an upper part and a lower part that are formed of one-piece that tapers 
On the other hand, Sprouse shows a cushion for supporting a posterior portion and thighs of an occupant, where the cushion of Sprouse has an upper part 28 and a lower part 40, as shown in Figures 2 and 3, where the lower part is attachable to the upper part by inserting the lower part into a cover 30.  
It would have been obvious to form the cushion of Barrett with upper and lower parts, as taught by Sprouse and to make the upper and lower parts attachable to and detachable from each other by insertion or removal from a cover because doing so would have provided the benefit of the cushioning characteristics of each of the upper and lower parts in a single cushion.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

7. (Original) The seating support of claim 6, wherein the lower part is attachable to and detachable from the upper part of the thigh support (in accordance with the statement of obviousness above).

8. (Currently Amended) The seating support of claim 6, wherein the upper part comprises an upper surface and a lower surface, and wherein the lower surface is inclined upwardly toward the front of the thigh support (as can be appreciated by the upper part 28 of Sprouse tapering generally to a point at the front and the lower part 40 of Sprouse 

9. (Currently Amended) The seating support of claim 6, wherein the upper part comprises a support section and a removable base section (where the upper part is further defined as including an upper layer of the cover, whether the cover 30 of Sprouse or the cover 101 of Barrett is used, and this upper layer provides the support section for supporting the occupant and the upper part portion 28 is a removable base section).

11. | (Currently Amended) The seating support of 9, wherein the removable base section is wedge shaped (base section 28 is wedge shaped).

12. (Currently Amended) The seating support of claim 6, wherein the lower part comprises one or more removable angle adjustment members (lower part 40 taught by Sprouse is a removable angle adjustment member); wherein each angle adjustment member comprises an upper surface that is inclined toward the front of the respective thigh support, and wherein each angle adjustment member is removably located beneath the upper part and wherein the inclined upper surface of each angle adjustment member is inclined upwardly toward the front of the thigh support at an angle that is generally equivalent to the angle of incline of the lower surface of the upper part (as shown in Figures 2 and 3 of Sprouse and applied in the combination with Barrett, as can be appreciated by the lower part 40 of Sprouse inclining generally upward toward the front 

15. (Currently Amended) The seating support of claim 12, wherein each angle adjustment member is wedge shaped (as shown in Figures 2 and 3 of Sprouse).

25. (Currently Amended) The seating support of claim 1, wherein the posterior portion comprises a posterior support that is connected to each thigh support via a respective one of the multi-directional connections (where the posterior portion comprising sections 27 and 29 shown in Figure 5 of Barrett is connected to each thigh support via the multi-directional connections identified in the rejection of claim 1), and wherein the posterior portion also comprises one or more removable height adjustment members removably located beneath the posterior support (where the lower part 40 taught by Sprouse and applied to the cushion of Barrett is defined as forming part of the posterior portion and is removably located beneath the posterior support of sections 27 and 29 of Barrett in the combination).

27. (Currently Amended) The seating support of claim 25, wherein the posterior portion comprises one or more removable obliquity members located below the posterior support and along opposing side regions of the posterior support (as taught by bolster 

36. (Original) A method of customizing the seating support of claim 6 to suit the needs of an occupant, the method comprising the step of:
a. removing at least one of the angle adjustment members of the lower part of the first thigh support to tilt the first thigh support downwardly relative to the posterior portion of the seating support (although functionally recited only, the combination cushion of Sprouse and Barrett is capable of the function since removing the lower part 40 taught by Sprouse may be defined as removing at least one angle adjustment member, which has the effect of tilting both thigh supports downwardly relative to the remaining posterior portion of the upper part 28).

37. (Original) The method of claim 36, further comprising the step of removing at least one of the angle adjustment members of the lower part of the second thigh support (although functionally recited only, the combination cushion of Sprouse and Barrett is capable of the function since removing the lower part 40 taught by Sprouse may be defined as removing at least one angle adjustment member, which has the effect of tilting both thigh supports downwardly relative to the remaining posterior portion of the upper part 28).



39. (Original) A method of customizing the seating support of claim 6 to suit the needs of an occupant, the method comprising the step of:
b. locating an insert beneath the upper part of the first thigh support to tilt the first thigh support upwardly relative to the posterior portion of the seating support (although functionally recited only, the combination cushion of Sprouse and Barrett is capable of the function since inserting the lower part 40 taught by Sprouse may be defined as locating an insert beneath the upper part, which has the effect of tilting the first thigh support upwardly relative to the remaining posterior portion of the upper part 28).

Claims 16, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2004/0195898) and Sprouse (US 2003/0205920) as applied to claims 9 and 12 above, and further in view of Chee (US 5137333).
Barrett and Sprouse provide the details set forth above, including the upper and lower parts taught by Sprouse, but lack showing that the lower part comprises two angle adjustment members, including a wedge shaped insert detachably attachable to one of the angle adjustment members via fasteners, and where the insert can be removed from one 
On the other hand, Chee discloses a cushion 1 analogous in structure, material, and function to the lower part 40 of Sprouse, and further including a first angle adjuster 4 and a plurality of second angle adjusters comprising inserts 40, 42, 44, 46 for selective placement or removal from the first angle adjuster 4 in accordance with user preference, as disclosed in column 6, lines 31-45.
It would have been obvious to modify the lower part to include a plurality of angle adjusters, as taught by Chee because doing so would provide adjustability to meet a user’s needs or preferences.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

16. (Currently Amended) The seating support of claim 12, wherein the lower part comprises two angle adjustment members (as taught by outer angle adjuster 4 and inserts 40, 42, 44, 46 of Chee, as applied to the lower part in the combination of Barrett and Sprouse).

21. (Currently Amended) The seating support of claim 17, further comprising a wedge shaped insert that is detachably attachable to at least one of the angle adjustment members via one or more fasteners (40, 42, 44, 46 of Chee are wedge shaped inserts detachably connected to angle adjustment member 4 via hook and loop fasteners 48 and base 8, as shown in Figures 1 and 2 of Chee, and applied to the lower part in the 

24. (Original) The seating support of claim 21, wherein the insert consists of one of the angle adjustment members of the other thigh support after being detached from the lower part of the other thigh support (although functionally recited, the combination cushion is capable of the recited function because the inserts 40, 42, 44, and 46 are removable and replaceable such that they can be moved from one thigh support to the other).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2004/0195898) as applied to claims 40, in view of  Pavlin (US 2014/0223666).
Barrett shows and discloses the details set forth in the rejections of claims 1 and 40 above, including two thigh supports flexibly connected to a posterior portion, but lacks disclosing an abduction insert between the thigh supports.
On the other hand, element 268 in Figure 17 is an abduction insert disposed between the thigh supports 266, which holds the thigh supports apart, at least to some degree.
It would have been obvious to provide an abduction insert between the thigh supports of Barrett because doing so would provide a measure of resistance against the thigh supports moving toward each other.  
.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636